UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-54345 SMSA Dallas Acquisition Corp. (Exact name of registrant as specified in its charter) 12890 Hilltop Road, Argyle 76226 (Address of principal executive offices, including zip code) (972) 233-0300 (Registrant’s telephone number, including area code) Common Stock, $.001 par value per share (Title of each class of securities covered by this Form) (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: oRule 12g-4(a)(1) XRule 12g-4(a)(2) oRule 12h-3(b)(1)(i) oRule 12h-3(b)(1)(ii) oRule 15d-6 Approximatenumber of holders of record as of the certification or notice date:0 Pursuant to the requirements of the Securities Exchange Act of 1934, SMSA Dallas Acquisition Corp. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:4/3/2013 By: /s/ Timothy P. Halter
